DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant response filed on October 5, 2021.  The application contains claims 1-4, 6-14, 16-22, all examined and rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US Pub. No. 2015/0160855 A1; Filing date 12/10/2013; Published date 6/11/2015) in view of PASQUERO et al. (US 2014/0282203 A1, hereinafter Pa, Filing date 3/15/2013; Published date 9/18/2014). 

Regarding claim 1, Bi teaches a mobile device configured to display a virtual keyboard on a touchscreen display (Bi, Fig. 1, paragraph [0019-0020], device 10 displays a virtual keyboard on a touchscreen display), the virtual keyboard comprising:
a plurality of virtual keys, each virtual key having an associated target area for receiving user input (Bi, Fig. 1, paragraph [0028], keyboard 16B comprises multiple virtual keys), each target area including: 
an alphanumeric character selection area including a representation of a first alphanumeric character such that when a user directly selects the alphanumeric character selection area, the alphanumeric character is selected (Bi, Fig. 1, paragraph [0028], [0030], [0032], a virtual key can include an alphanumeric character “T” that the user may select);
a plurality of predicted word selection areas corresponding to the first alphanumeric character within the target area (Bi, Fig. 1, 6B, paragraph [0051], a virtual key can include predicted word selection areas such as 32A/32B/32C of Fig. 1), at least one of the predicted word selection areas having a representation of a predicted word displayed therein (Bi, Fig. 1, paragraph [0048], a representation (tion) of a predicted word (nation) can be displayed in the predicted word selection areas) such that when the user directly selects the at least one predicted word selection area, the predicted word is selected (Bi, Fig. 1, paragraph [0051], users can select a predicted word), the representation of the predicted word including the first alphanumeric character (Bi, Fig. 1, paragraph [0051], the predicted words all include the alphanumeric character “T”);
wherein the alphanumeric character selection area including the representation of the first alphanumeric character and adjacent alphanumeric character selection area of at least one adjacent virtual key are spaced apart such that the plurality of predicted word selection area corresponding to the first alphanumeric character are positioned in between and spaced apart from the alphanumeric character selection area including the representation of the first alphanumeric character and the adjacent alphanumeric character selection area being positioned within the target area of the virtual key including the representation of the first alphanumeric character (Bi, Fig. 1, Fig. 4B-6C,  paragraph [0048], a representation (tion, tive, true) of a predicted words (nation, native, nature) can be displayed in the predicted word selection areas, [0051]-[0052], a virtual key can include predicted word selection areas such as 32A/32B/32C of Fig. 1 and the alphanumeric character are displayed separated from each other and the predicted words are displayed next to the alphanumeric character).
Bi do not explicitly teach the ability to display in between and spaced apart from an alphanumeric character selection area including the representation of a first alphanumeric character and an adjacent alphanumeric character selection area.
Pa teach the ability to display predicted word selection area corresponding to the first alphanumeric character are positioned in between and spaced apart from an alphanumeric character selection area including the representation of a first alphanumeric character and an adjacent alphanumeric character selection area (See Fig. 3B-5B, system is displaying different predicted words within words prediction area  in between and spaced apart from an alphanumeric character selection area including the representation of a first alphanumeric character and an adjacent alphanumeric character selection area).
Bi and Pa are analogous art to the claimed invention because they are from a similar field of endeavor of providing virtual keyboard that display predicted words. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bi to display the predicted words separated in a space between displayed adjacent alphanumeric characters resulting in resolutions as disclosed by Pa with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bi as described above to provide a better and clearer form for displaying the predicted words which will simplify the selection process and decrease the possibility of error in selection to increase the user’s satisfaction and save the user’s time.
In other words Bi teach the ability to display separated alphanumeric characters at a character display area, provide predicted words based on user input. However, Bi do not explicitly teach the display of the predicted words within a separated space between the alphanumeric characters which is taught by Pa.

	
Regarding claim 2, Bi-Pa teaches the mobile device of claim 1 above. Bi also teaches wherein the predicted word is selected based on predetermined criteria related to likelihood of user selection (Bi, paragraph [0048], the predicted words are selected based on the likelihood of a user selection). 

Regarding claim 3, Bi-Pa teaches the mobile device of claim 1 above. Bi also teaches wherein the predicted word includes any one of a proper word, an acronym, or a user defined term (Bi, Fig. 1, paragraph [0048], the predicted words can be a proper word such as “nation”). 

Regarding claim 4, Bi-Pa teaches the mobile device of claim 1 above. Bi also teaches wherein the virtual keys include a plurality of predicted words displayed within the target area, each of the plurality of predicted words including corresponding predicted word selection areas (Bi, Fig. 1, 6B, paragraph [0051], [0135], a virtual key can include multiple predicted word selection areas such as 32A/32B/32C in its target area for user selection). 

Regarding claim 6, Bi-Pa teaches the mobile device of claim 1 above. Bi also teaches wherein the representation of the at least one predicted word is located left and below the representation of the alphanumeric character, or right and below the representation of the alphanumeric character (Bi, Fig. 1, 6B, paragraph [0048], [0051], the representation of a predicted word such as 32A/32B/32C are displayed left and below the representation of the alphanumeric character “T”). 
Regarding claim 7, Bi-Pa teaches the mobile device of claim 1 above. Bi also teaches wherein the representation of the predicted word is justified left, right, or centered within the virtual key based on the position of the virtual keyboard on the touchscreen display (Bi, Fig. 6C, paragraph [0137-0138], the representation of the predicted words can be centered justified with the target area of “T”).  

Regarding claim 8, Bi-Pa teaches the mobile device of claim 1 above. Bi also teaches wherein the representation of the at least one predicted word overlays the target area (Bi, Fig. 6B, paragraph [0135], the representation of the predicted words can overlay the target area of “T”). 

Regarding claim 14, Bi-Pa teaches the mobile device of claim 1 above. Bi also teaches wherein the virtual keyboard further includes a spacebar (Bi, Fig. 1, paragraph [0025], [0032], the virtual keyboard 16B can include a spacebar). 

Claim 17 is a method claim similar in scope to the device claim 1. Therefore, claim 17 is rejected for the same reason as method claim 1.

Regarding claim 18, Bi-Pa teaches the mobile device of claim 17 above. Bi also teaches wherein the direct selection of the predicted word includes the user tapping the predicted word selection area (Bi, Fig. 1, paragraph [0028], [0051], tap gesture can be used to select predicted word selection areas 32A/32B/32C).WO 2017/075710 PCT/CA2016/051281- 23 – 

Regarding claim 19, Bi-Pa teaches the mobile device of claim 17 above. Bi also teaches further comprising determining new predicted words based on the received input (Bi, paragraph [0046-0047], new predicted words such as nation/national are determined based on the user’s input of selecting “T” in addition to “N” and “A”). 

Regarding claim 20, Bi-Pa teaches the mobile device of claim 19 above. Bi also teaches further comprising displaying a revised virtual keyboard including the new predicted words (Bi, Fig. 1, paragraph [0048-0049], a revised keyboard including the determined new predicted words are displayed in the GUI).

Regarding claim 21, Bi teaches the mobile device of claim 1, wherein the representation of the predicted word displayed in the at least one predicted word selection area is updated to include the first alphanumeric character when the user directly selects the alphanumeric character selection area corresponding to the first alphanumeric character (Bi, Fig. 1, paragraph [0046-0047], the predicted word is updated to include letter “t” when the alphanumeric character “T” is selected in addition to “N” and “A”). 

Claim 22 is a method claim similar in scope to the device claim 21. Therefore, claim 22 is rejected for the same reason as method claim 21.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of PASQUERO et al. (US 2014/0282203 A1, hereinafter Pa, Filing date 3/15/2013; Published date 9/18/2014) in view of Newsroom (Apple Press Release; Release date 9/9/2015).

Regarding claim 9, Bi teaches the mobile device of claim 1 above. Bi may not explicitly teach every aspect of wherein the touchscreen display has a diagonal length of 5 to 25 inches.
However, Newsroom teaches wherein the touchscreen display has a diagonal length of 5 to 25 inches (Newsroom, BOX 1, the touchscreen display of iPad Pro is 12.9 inches in diagonal, within the range of 5 to 25 inches). 
Bi teaches tablet computers can have touchscreen for display and input, no specific information about the diagonal size of the touchscreen is disclosed. Newsroom teaches a specific tablet with a touchscreen of 12.9 inches in diagonal, which is within the range of 5 to 25 inches as claimed. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tablet as taught by Newsroom for the tablet device of Bi-Pa. Newsroom and Bi-Pa are analogous art related to mobile device with touchscreen for display and input. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide a large touchscreen to improve productivity and user experience, but still light to carry around (Newsroom, BOX 1, 2). 

Regarding claim 10, Bi teaches the mobile device of claim 1 above. Bi may not explicitly teach every aspect of wherein the touchscreen display has a diagonal length of 12.9 inches.  
However, Newsroom teaches wherein the touchscreen display has a diagonal length of 12.9 inches (Newsroom, BOX 1, the touchscreen display of iPad Pro is 12.9 inches in diagonal).
Bi-Pa teaches tablet computers can have touchscreen for display and input, no specific information about the diagonal size of the touchscreen is disclosed. Newsroom teaches a specific tablet with a touchscreen of 12.9 inches in diagonal as claimed. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tablet as taught by Newsroom for the tablet device of Bi. Newsroom and Bi-Pa are analogous art related to mobile device with touchscreen for display and input. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide a large touchscreen to improve productivity and user experience, but still light to carry around (Newsroom, BOX 1, 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of PASQUERO et al. (US 2014/0282203 A1, hereinafter Pa, Filing date 3/15/2013; Published date 9/18/2014) in view of Akkok (US Pub. No. 2014/0078065 A1; Filing date 9/15/2012; Published date 3/20/2014).

Regarding claim 11, Bi-Pa teaches the mobile device of claim 1 above. Bi-Pa also teaches a keyboard without representations of predicted words such as QWERTY keyboard layout can be used in a GUI (Bi, paragraph [0032]).
Bi-Pa may not explicitly teach every aspect of wherein the virtual keyboard further includes a switch virtual key for changing the display of the virtual keyboard to a keyboard without representations of predicted words.  
However, Akkok teaches wherein the virtual keyboard further includes a switch virtual key for changing the display of the virtual keyboard to a keyboard without representations of predicted words (Akkok, Fig. 9, paragraph [0026], a switch virtual key (specific key 10) to change the display of a virtual keyboard with prediction to a standard keyboard (without prediction) can be included in a virtual keyboard).
Bi-Pa teaches mobile devices can have virtual keyboards with and without prediction. Akkok further teaches a virtual key to switch keyboard format can be included in a virtual keyboard. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a virtual key to switch keyboard as taught by Akkok to improve the device of Bi. Akkok and Bi are analogous art related to mobile device with different virtual keyboards. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide a convenient way for users to quickly switch to the virtual keyboard as needed (Akkok, paragraph [0003]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of PASQUERO et al. (US 2014/0282203 A1, hereinafter Pa, Filing date 3/15/2013; Published date 9/18/2014) in view of Goldsmith et al. (US Pub. No. 2009/0295737 A1; Filing date 7/2/2008; Published date 12/3/2009).

Regarding claim 12, Bi-Pa teaches the mobile device of claim 1 above. Bi-Pa may not explicitly teach every aspect of wherein the virtual keyboard further includes a new prediction virtual key for changing the representations of the predicted words to different predicted words.  
However, Goldsmith teaches wherein the virtual keyboard further includes a new prediction virtual key for changing the representations of the predicted words to different predicted words (Goldsmith, Fig. 3B, paragraph [0057], a virtual key 309  to change the display of the representations of the predicted words to different predicted words can be included in a virtual keyboard).
Bi-Pa teaches mobile devices can have virtual keyboards with and without prediction. Goldsmith further teaches a virtual key to change the display of the representations of the predicted words to different predicted words. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a virtual key to change the display of the representations of the predicted words to different predicted words as taught by Goldsmith to improve the device of Bi. Goldsmith and Bi-Pa are analogous art related to mobile device using virtual keyboard with prediction. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide an efficient way for users to locate the desired prediction on a limited size virtual keyboard (Goldsmith, paragraph [0005-0006]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of PASQUERO et al. (US 2014/0282203 A1, hereinafter Pa, Filing date 3/15/2013; Published date 9/18/2014) in view of Griffin et al. (US Pub. No. 2011/0083110 A1; Filing date 10/7/2009; Published date 4/7/2011).

Regarding claim 13, Bi-Pa teaches the mobile device of claim 1 above. Bi-Pa may not explicitly teach every aspect of wherein the representation of the predicted word includes a bolded representation of the alphanumeric character. WO 2017/075710 PCT/CA2016/051281- 22 – 
However, Griffin teaches wherein the representation of the predicted word includes a bolded representation of the alphanumeric character (Griffin, Fig. 9, paragraph [0039], [0046], the representation of a word can include a bolded representation of a selected alphanumeric character).
Bi-Pa teaches mobile devices can have a virtual keyboards with prediction for text entry. Griffin further teaches a word can have a selected alphanumeric character highlighted. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a bolded representation of a selected alphanumeric character in a word as taught by Griffin to improve the device of Bi. Griffin and Bi-Pa are analogous art related to mobile device using virtual keyboard for text entry. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide an intuitive way for users to view the alphanumeric character they selected on a touch screen (Griffin, paragraph [0005]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of PASQUERO et al. (US 2014/0282203 A1, hereinafter Pa, Filing date 3/15/2013; Published date 9/18/2014) in view of Plowman et al. (US Pub. No. 2017/0330036 A1; Filing date 1/29/2015; Published date 11/6/2017).

Regarding claim 16, Bi-Pa teaches the mobile device of claim 1 above. Bi-Pa may not explicitly teach every aspect of wherein the touchscreen display is a virtual realty or augmented reality display and input device. WO 2017/075710 PCT/CA2016/051281- 22 – 
However, Plowman teaches wherein the touchscreen display is a virtual realty or augmented reality display and input device (Plowman, paragraph [0002], [0008], the touchscreen of a mobile device such as tablets can be used as display and input device for augmented reality).
Bi-Pa teaches tablet computers can have touchscreen as display and input device. Plowman further teaches a touchscreen of a mobile device can be used as display and input device for augmented reality. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the touchscreen of a tablet as display and input device for augmented reality as taught by Plowman to improve the device of Bi-Pa. Plowman and Bi-Pa are analogous art related to mobile device with touchscreen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would enrich user experience using a touchscreen (Plowman, paragraph [0002]). 

Response to Arguments
Applicant’s arguments, see Remarks P.11-12, filed 10/5/2021, with respect to the rejection(s) of claim(s) 1 and 17 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pa that teach the ability to display predicted words in an area separated and between two adjacent alphanumeric characters See at least Fig. 4A.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. As previously clarified the Independent claims were not allowable in view of the new grounds of rejection as stated in the paragraph above in this “Response to Arguments” section in this office action. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20170075431 filed by Nurijanyan See at least Fig. 1-4, ¶37, a suggestion bar could be displayed next to a keyboard where there is no overlapping between predicted words and the alphanumeric character.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174